 1   Christopher G. Varallo, WSBA No. 29410
     Steven J. Dixson, WSBA No. 38101
 2   WITHERSPOON ∙ KELLEY
 3   422 W. Riverside Avenue, Suite 1100
     Spokane, WA 99201-0300
 4   Phone: (509) 624-5265
     Fax: (509) 458-2728
 5
     cgv@witherspoonkelley.com
 6   sjd@witherspoonkelley.com
     Attorneys for Defendants Nationstar
 7   Mortgage LLC and U.S. Bank National
 8   Association, as Trustee for Lehman XS
     Trust Mortgage Pass-Through Certificates
 9   Series 2007-7N
10
                               UNITED STATES DISTRICT COURT
11                       FOR THE WESTERN DISTRICT OF WASHINGTON
12
13   MARY LOU GRANDE and MARK                      No. 2:19-cv-00333-MJP
14   DOUGLAS GRANDE,
                                                   ORDER GRANTING MOTION FOR
15                          Plaintiffs,            EXTENSION OF TIME TO FILE
                                                   RESPONSIVE PLEADING
16           vs.
17
     US BANK NATIONAL ASSOCIATION, AS
18   TRUSTEE FOR LEHMAN XS TRUST
     MORTGAGE PASS-THROUGH
19   CERTIFICATES SERIES 2007-7N ("US
20   BANK"), AND NATIONSTAR
     MORTGAGE LLC D/B/A MR. COOPER,
21   QUALITY LOAN SERVICE
     CORPORATION OF WASHINGTON and
22
     Doe Defendants 1 through 20,
23
                            Defendants,
24
25          This Court, having read and considered the pleadings in support of Defendants
26   Nationstar Mortgage LLC d/b/a Mr. Cooper (“Nationstar”), and U.S. Bank, National
27   Association, as Trustee for Lehman XS Trust Mortgage Pass-Through Certificates Series
28   2007-7N's (“US Bank”), Motion for Extension of Time to Respond to the Complaint, now

     hereby rules as follows:
     ORDER GRANTING MOTION FOR EXTENSION OF TIME
     TO FILE RESPONSIVE PLEADING- 1
     Case No. 2:19-cv-00333-MJP
 1          Defendants Nationstar and US Bank’s Motion for Extension of Time to Respond to the
 2   Complaint is GRANTED. The deadline for Nationstar and US Bank to file their responsive
 3   pleading is now no later than April 12, 2019.
 4          IT IS SO ORDERED.
 5          DATED this 22nd day of March, 2019.
 6
 7
 8
                                                     A
                                                     Marsha J. Pechman
 9                                                   United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER GRANTING MOTION FOR EXTENSION OF TIME
     TO FILE RESPONSIVE PLEADING- 2
     Case No. 2:19-cv-00333-MJP
